Exhibit 10.1

AGREEMENT

THIS AGREEMENT (“this Agreement”) is made and entered into as of October 18,
2011, by and among Myrexis, Inc., a Delaware corporation (“Myrexis”), MSMB
Healthcare LP, a Delaware limited partnership (“Healthcare”), MSMB Healthcare
Investors LLC, a Delaware limited liability company (“Investors”), MSMB
Healthcare Management LLC, a Delaware limited liability company (“Management”)
and MSMB Capital Management LLC, a Delaware limited liability company (“MSMB”
and, collectively with Healthcare, Investors and Management, the “MSMB
Parties”).

RECITALS

WHEREAS, each of the MSMB Parties owns of record or beneficially shares of
Myrexis’ Common Stock, $0.01 par value per share (“Common Stock”) and may
acquire additional shares of Common Stock;

WHEREAS, Healthcare by letter dated August 12, 2011 nominated two individuals to
be elected as Class II Directors on Myrexis’ Board of Directors (the “Board”) at
Myrexis’ 2011 annual meeting of stockholders (the “2011 Annual Meeting”) and
notified Myrexis that it intended to solicit proxies in favor of their election
as Class II Directors on the Board (the “Solicitation”) at the 2011 Annual
Meeting;

WHEREAS, Myrexis is willing to appoint Jason Aryeh (“Aryeh”), one of such two
individuals, as a Class I Director on the Board and, further, the Board is
willing to appoint him to Myrexis’ Strategy Review Committee of the Board (the
“SRC”), to serve in such capacities in accordance with Myrexis’ Bylaws until
Myrexis’ 2013 annual meeting of stockholders (the “2013 Annual Meeting”) and his
reelection or the election of his successor thereat;

WHEREAS, Aryeh has informed Myrexis and the MSMB Parties that he is willing to
serve as a Class I Director on the Board and as a member of the SRC; and

WHEREAS, Healthcare has informed Myrexis and Aryeh that it is willing to
withdraw its nomination of such two individuals for election as Class II
Directors on the Board at the 2011 Annual Meeting and to terminate the
Solicitation upon the terms and conditions set forth in this Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

AGREEMENTS

Section 1.1 Board Composition Matters; 2011 Annual Meeting; SRC.

(a) Myrexis shall as promptly as practicable, and in any event by the close of
business one (1) business day following the date on which all of the parties
hereto shall have executed and delivered this Agreement, take all actions
necessary (including the calling of a special meeting of the Board to approve
such actions) to:

(i) expand the size of the Board to seven by adding one additional directorship,
which shall be designated as a Class I Directorship, having a term ending at the
2013 Annual Meeting and the election of Class I Directors on the Board thereat;
provided that, for the avoidance of doubt, nothing in this Agreement shall be
deemed to prevent, limit or condition any further expansion of the Board by the
addition of one or more additional directorships unless such expansion is for
the purpose of adding one or more directors who are also employees of Myrexis or
Affiliates or Associates (as such terms are defined in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of an employee
or director of Myrexis (each such person, an “Employee Director”), in which
case, upon such an expansion and the appointment of an Employee Director or
Employee Directors, the parties hereto agree that this Agreement shall terminate
and be of no further force or effect; and provided, further, that the
replacement of one person who is an Employee Director with another person who is
an Employee Director shall not constitute such an expansion which would result
in termination of this Agreement; and

(ii) appoint Aryeh to (a) fill such newly created Class I Directorship and
(b) become a member of the SRC.

(b) At the 2011 Annual Meeting, Myrexis shall re-nominate Robert Forrester
(“Forrester”) and John T. Henderson (“Henderson”) for election as Class II
Directors on the Board, each to serve in accordance with Myrexis’ Bylaws for a
three-year term ending at the 2014 annual meeting of stockholders of Myrexis and
their reelection or the election of their respective successors thereat, and
shall solicit proxies for their election as Class II Directors on the Board at
the 2011 Annual Meeting. Healthcare hereby withdraws its nomination of two
individuals for election as Class II Directors on the Board and irrevocably
terminates the Solicitation. Each of the MSMB Parties hereby agrees to vote or
cause to be voted all shares of Common Stock which it or any of its Affiliates
holds of record or beneficially as of the record date for the 2011 Annual
Meeting, for the election of Forrester and Henderson as Class II Directors of
the Board at the 2011 Annual Meeting.

(c) Myrexis hereby represents and warrants that on May 26, 2011 the Board
established and empowered the SRC, that Exhibit A hereto is an extract from the
minutes of such meeting and that since such date the Board has not dissolved the
SRC or rescinded or modified the resolutions set forth in such extract. Myrexis
covenants and agrees that, prior to the

 

2



--------------------------------------------------------------------------------

completion of the 2013 Annual Meeting, the Board shall not dissolve the SRC,
rescind or modify the resolutions set forth in such extract except to add Aryeh
as a member of the SRC or form another committee with power and authority
similar to the SRC.

Section 1.2 Standstill; Voting Agreement. (a) From the date hereof until the
completion of the 2013 Annual Meeting, except in connection with the 2013 Annual
Meeting, following the establishment of the record date for the 2013 Annual
Meeting or with the prior written consent of Myrexis, in its sole and unfettered
discretion, none of the MSMB Parties shall, or shall permit any of their
respective Affiliates to, directly or indirectly, (i) acquire, announce an
intention to acquire, offer or propose to acquire any record or beneficial
ownership of any shares of Common Stock or other voting securities of Myrexis,
or any other securities convertible into, exchangeable for or exercisable for
shares of Common Stock or other voting securities of Myrexis (all such
securities, collectively, “Voting Securities”) (except by way of stock dividends
or other distributions or offerings made available to holders of Voting
Securities generally), if immediately thereafter all of the MSMB Parties and
their respective Affiliates would own in the aggregate Voting Securities
representing five percent (5%) or more of the combined voting power of all
Voting Securities then outstanding, provided, however, that this
Section 1.2(a)(i) shall not apply if and to the extent that the aggregate
percentage ownership of the MSMB Parties is increased as a result of a
recapitalization or reincorporation of Myrexis, any redemption of Voting
Securities by Myrexis or any other action taken by Myrexis or its Affiliates;
(ii) participate in the formation of any person or group (such “person” and
“group” terms for purposes of this Agreement having the same meanings as under
Section 13(d)(3) of the Exchange Act) for the purpose of acquiring any Voting
Securities or join with any person or group (as so defined) which, to the
knowledge of any of the MSMB Parties, owns or seeks to acquire record or
beneficial ownership of any Voting Securities representing five percent (5%) or
more of the combined voting power of all Voting Securities then outstanding;
(iii) solicit proxies or consents for the voting of any Voting Securities or
otherwise become a “participant,” directly or indirectly, in any “solicitation”
of “ proxies” or consents to vote, or become a “participant,” in any election
contest involving Myrexis or Myrexis’ securities (all such terms used herein and
defined in Regulation 14A under the Exchange Act having the meanings ascribed to
them therein); (iv) seek to advise or influence any person with respect to the
voting of any Voting Securities; (v) initiate, propose or otherwise “solicit”
Myrexis stockholders for the approval of any stockholder proposal; (vi) seek to
place or cause to be placed any individual on the Board other than Aryeh or
other than as recommended by the Board; (vii) otherwise engage in any course of
conduct with the purpose of causing stockholders of Myrexis to vote contrary to
the recommendation of the Board on any matter presented to Myrexis’ stockholders
for their vote; (viii) otherwise act, directly or indirectly, alone or in
concert with others, to seek to obtain control of the management, the Board, the
policies or the affairs of Myrexis; or (ix) publicly (or in any manner which
could reasonably be expected to cause Myrexis to make any public disclosure)
request that Myrexis rescind, modify or waive any provision of this Agreement.

(b) Until the completion of the 2013 Annual Meeting, except in connection with
the 2013 Annual Meeting:

(i) at each meeting of stockholders of Myrexis held for the purpose of electing
any member of the Board, each of the MSMB Parties shall, and shall cause each of
its

 

3



--------------------------------------------------------------------------------

Affiliates to, cause all Voting Securities owned of record or beneficially by
each of them to be present at such meeting for purposes of establishing quorum
and to be voted (x) for the nominees recommended by the Board and (y) with
respect to all other proposals of the Board and any proposals by other
stockholders of Myrexis, as the MSMB Parties determine is appropriate. No later
than five (5) business days prior to each such meeting of stockholders prior to
but not including the 2013 Annual Meeting, each of the MSMB Parties shall, and
shall cause each of its Affiliates to, vote in accordance with this
Section 1.2(b)(i). Each of the MSMB Parties shall not, and shall cause each of
its Affiliates not to, revoke or change any vote in connection with any such
meeting of stockholders prior to the 2013 Annual Meeting unless such revocation
or change is required or permitted in accordance with the first sentence of this
Section 1.2(b)(i); and

(ii) Each of the MSMB Parties shall not, and shall cause its Affiliates not to,
execute any written consent to approve any proposal by any other stockholder of
Myrexis (including but not limited to a proposal for the removal of members of
the Board and/or election of new members of the Board) which has not been
recommended by the Board.

Section 1.3 Expenses. Each of Myrexis and the MSMB Parties shall be responsible
for paying all its own respective costs and expenses incurred in connection with
the Solicitation and the analysis, discussion, negotiation and documentation of
the matters set forth in this Agreement; provided, however, that Myrexis shall
reimburse the MSMB Parties for their out-of-pocket legal expenses reasonably
incurred through the date of this Agreement specifically in connection with the
analysis, discussion, negotiation and documentation of the matters set forth in
this Agreement in an amount not to exceed $70,000, upon presentation of invoices
documenting in reasonable detail the MSMB’s incurrence of such out-of-pocket
legal expenses.

ARTICLE II

MISCELLANEOUS PROVISIONS

Section 2.1 Representations and Warranties.

(a) Each of the parties hereto represents and warrants to the other party that:

(i) such party has all requisite authority and power or, in the case of a
natural person, legal capacity, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby,

(ii) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
required action on the part of such party and no other proceedings on the part
of such party are necessary to authorize the execution and delivery of this
Agreement or to consummate the transactions contemplated hereby,

(iii) the Agreement has been duly and validly executed and delivered by such
party and constitutes the valid and binding obligation of such party enforceable
against such party in accordance with its terms, and

(iv) this Agreement will not result in a violation of any terms or provisions of
any agreements to which such person is a party or by which such party may
otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting such party.

 

4



--------------------------------------------------------------------------------

(b) The parties hereto acknowledge, warrant and represent that they have
carefully read this Agreement, understand it, have consulted with and received
the advice of counsel regarding this Agreement, agree with its terms, are duly
authorized to execute it and freely, voluntarily and knowingly execute it.

Section 2.2 General.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and the respective successors, personal
representatives and assigns of the parties hereto.

(b) This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersedes all prior and
contemplated arrangements and understandings with respect thereto.

(c) This Agreement may be signed in counterparts, each of which shall constitute
an original and all of which together shall constitute one and the same
Agreement.

(d) All notices and other communications required or permitted hereunder shall
be effective upon receipt and shall be in writing and may be delivered in
person, by telecopy, electronic mail, express delivery service or U.S. mail, in
which event it may be mailed by first-class, certified or registered, postage
prepaid, addressed to the party to be notified at the respective addresses set
forth below, or at such other addresses which may hereinafter be designated in
writing:

If to Myrexis:

Myrexis, Inc.

305 Chipeta Way

Salt Lake City, UT 84108

Attn: Chairman of the Board

Fax: (801) 214-7992

with a copy to:

Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attn: Jonathan L. Kravetz, Esq.

Fax: (617) 542-2241

 

5



--------------------------------------------------------------------------------

If to any MSMB Party:

MSMB Capital Management LLC

330 Madison Avenue, 6th Floor

New York, NY 10017

Attn: Martin Shkreli

Fax: (646) 861-6485

with a copy to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, NY 10022-2585

Attn: Evan L. Greebel, Esq.

Fax: (212) 940-8776

(e) This Agreement and the legal relations hereunder between the parties hereto
shall be governed by and construed in accordance with the laws of the State of
Delaware applicable to contracts made and performed therein, without giving
effect to the principles of conflicts of law thereof.

(f) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid, but if any provision of this Agreement
is held to be invalid or unenforceable in any respect, such invalidity or
unenforceability shall not render invalid or unenforceable any other provision
of this Agreement.

(g) It is hereby agreed and acknowledged that it will be impossible to measure
in money the damages that would be suffered if the parties fail to comply with
any of the obligations herein imposed on them and that in the event of any such
failure, an aggrieved person will be irreparably damaged and will not have an
adequate remedy at law. Any such person, therefore, shall be entitled to
injunctive relief, including specific performance, to enforce such obligations,
without the posting of any bond, and, if any action should be brought in equity
to enforce any of the provisions of this Agreement, none of the parties hereto
shall raise the defense that there is an adequate remedy at law.

(h) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party hereto
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby. Each of Myrexis and the MSMB Parties agree that no public release or
announcement concerning this Agreement shall be issued by any party without the
prior written consent of Myrexis and the MSMB Parties (which consent shall not
be unreasonably withheld or delayed), except as such release or announcement may
be required by applicable Law or the rules or regulations of any applicable
United States securities exchange or regulatory or governmental body to which
the relevant party is subject, as determined in each instance by the party
hereto making such release or announcement in good faith and with the advice of
counsel, in which case the party required to make the release or announcement
shall use its reasonable best efforts to allow each other party reasonable time
to comment on such release or announcement in advance of such issuance.

 

6



--------------------------------------------------------------------------------

(i) Each of the parties hereto hereby irrevocably and unconditionally consents
to submit to the exclusive jurisdiction of the courts of the State of Delaware
and of the United States of America, in each case located in the County of New
Castle, for any action, proceeding or investigation in any court or before any
governmental authority arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any action,
proceeding or investigation relating thereto except in such courts), and further
agrees that service of any process, summons, notice or document by registered
mail to its respective address set forth in this Agreement shall be effective
service of process for any action, proceeding or investigation brought against
it in any such court. Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action,
proceeding or investigation arising out of this Agreement or the transactions
contemplated hereby in the courts of the State of Delaware or the United States
of America, in each case located in the County of New Castle, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, proceeding or investigation brought in any such
court has been brought in an inconvenient forum.

(j) Nothing in this Agreement, express or implied, is intended or shall be
construed to confer upon any third party, other than the parties hereto and
their respective successors and assigns permitted by Section 2.2(a), any right,
remedy or claim under or by reason of this Agreement

(k) Any provision of this Agreement may be amended or waived if such amendment
or waiver is in writing and signed, in the case of an amendment, by an
authorized representative of each party, or in the case of a waiver, by the
party against whom the waiver is to be effective. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.

 

MYREXIS, INC. By:  

/s/ Gerald P. Belle

  Name:   Gerald P. Belle   Title: Chairman of the Board MSMB HEALTHCARE LP By:
  MSMB HEALTHCARE INVESTORS LLC,   Its General Partner By:  

/s/ Martin Shkreli

  Name:   Martin Shkreli   Title: Managing Member MSMB HEALTHCARE INVESTORS LLC
By:  

/s/ Martin Shkreli

  Name:   Martin Shkreli   Title: Managing Member MSMB HEALTHCARE MANAGEMENT LLC
By:  

/s/ Martin Shkreli

  Name:   Martin Shkreli   Title: Managing Member MSMB CAPITAL MANAGEMENT LLC
By:  

/s/ Martin Shkreli

  Name:   Martin Shkreli   Title: Managing Member